                                  1

                                  2

                                  3

                                  4                                 UNITED STATES DISTRICT COURT

                                  5                             NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      GERALD ORNSTEIN, et al.,
                                                                                        Case No. 18-cv-01616-PJH
                                  8                   Plaintiffs,

                                  9             v.                                      ORDER RE MOTION FOR LEAVE TO
                                                                                        FILE MOTION FOR
                                  10     GIBSON T. CANITES, et al.,                     RECONSIDERATION
                                  11                  Defendants.                       Re: Dkt. No. 64

                                  12
Northern District of California
 United States District Court




                                  13         The court is in receipt of defendants’ motion for leave to file a motion for
                                  14   reconsideration or a renewed motion to set aside default. Having reviewed the submitted
                                  15   materials, the court finds that defendants have not satisfied the requirements of L.R. 7-9.
                                  16   Accordingly, the court DENIES defendants’ motion for leave to file a motion for
                                  17   reconsideration.
                                  18         However, in view of defendants obtaining new counsel and based upon the
                                  19   information and reasons expressed in defendants’ filing, the court finds good cause to
                                  20   GRANT defendants’ leave to file a renewed motion to set aside default. That motion
                                  21   shall be filed by December 31, 2018.
                                  22         In light of the above, the January 9, 2019 deadline for plaintiffs to file their motion
                                  23   for default judgment is VACATED. That deadline will be reset if the court denies
                                  24   defendants’ renewed motion.
                                  25         IT IS SO ORDERED.
                                  26   Dated: December 13, 2018
                                  27                                                __________________________________
                                                                                    PHYLLIS J. HAMILTON
                                  28                                                United States District Judge
